UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7835



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BARRY STANLEY WASHINGTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Frank W. Bullock, Jr.,
Chief District Judge. (CR-92-296-WS, CA-98-549-1)


Submitted:   March 11, 1999                 Decided:   March 16, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Barry Stanley Washington, Appellant Pro Se. Robert Michael Hamil-
ton, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barry Stanley Washington seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998).    We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Washington, Nos. CR-92-

296-WS; CA-98-549-1 (M.D.N.C. Nov. 30, 1998).   We also deny Wash-

ington’s motion for the preparation of a transcript at government’s

expense and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2